Roberts, J.
As to the suit on the note, the court did not err, because the defence set up was an effort to enforce a lien in the District Court,- in a case that properly belonged to the jurisdiction of the County Court. The lien of the judgment, should have given precedence to the claim of the widow and children, for their allowance under the order of the County Court, standing in full force, and not satisfied.
Upon the same ground also, the court did not err in affirming the decree of the County Court, refusing to set apart the proceeds of this note to the payment of the judgment, which constituted a lien upon the land, for which the note was given.
Judgment affirmed.